



Exhibit 10.44*


September 1, 2017


Mr. David S. Regnery
[Address Redacted]


Dear Dave:
I am pleased to offer you the position of Executive Vice President ("EVP")
reporting to me with overall accountability for the financial and operating
performance of all Strategic Business Units. This position will be located in
Davidson, North Carolina and becomes effective on September 5, 2017 (the
"Effective Date"). In this role, you will remain a member of the Ingersoll Rand
Executive Leadership ("ELT") team and I am pleased to inform you that the Board
of Directors appointed you as an Executive Officer of Ingersoll-Rand plc (the
"Company"). As an Executive Officer, we will be required to report changes in
your compensation to the Security and Exchange Commission ("SEC"). I look
forward to your acceptance of this offer and the contributions you will make in
this new role.
1
On the Effective Date, your base salary will be set at an annual rate of
$700,000 (Seven Hundred Thousand U.S. dollars) paid monthly. This represents an
increase of $180,000 or 34.6%.

2.
Your Annual Incentive Matrix ("AIM") target opportunity will increase from 80%
to 100% of your base salary on the Effective Date. When you take into account
your new base salary, this adjustment increases your annual AIM target from
$416,000 to $700,000 or by $284,000 (+68.3%). The actual award that you may
receive can range from 0% to 200% of the targeted amount depending upon your
performance and the performance of the Company.

For 2017, your AIM award will be prorated as follows:
a.
January 1, 2017 to September 4, 2017: In determining this portion of your award,
we will use your base salary of $520,000, an AIM target of 80% of base salary,
and the AIM metrics assigned to your current role as President, Commercial HVAC,
North America and EMEA.

b.
September 5, 2017 to December 31, 2017: In determining this portion of your
award, we will use your base salary of $700,000, an AIM target of 100% of base
salary, and the AIM metrics assigned to corporate positions.

3.
Your annual equity target opportunity (next awardable in February 2018) will
increase from $375,000 to $1,000,000 representing an increase of $625,000 or
166.7%. At this time, it is anticipated that your 2018 equity grant will be made
in an equal proportion of stock options and Restricted Stock Units ("RSUs"). The
award dollar value will be converted into stock options and RSUs based on the
Fair Market Value ("FMV") of Ingersoll Rand's ordinary shares on the date the
Compensation Committee of the Board Directors ("Committee") approves the
awards.Annual equity awards are contingent on and variable with your sustained
performance and demonstrated leadership.

4.
Your annual Performance Share Unit ("PSUs") target (next awardable February
2018) will increase from $375,000 to $1,000,000 representing an increase of
$625,000 or 166.7%. Your grant will be converted into PSUs based on the FMV of
Ingersoll Rand's ordinary shares on the date the Committee approves the award.
At this time, the actual number of PSUs awarded will be based on Ingersoll
Rand's Earnings per Share ("EPS") growth and Total Shareholder Return ("TSR")
relative to the S&P 500 Industrial peer companies over the 2018 to 2020
performance period and can range from 0% to 200% of the target number of PSUs.

5.
When you consider items 1, 2, 3 and 4 above, your Target Annual Direct
Compensation ("TDC") has increased from $1,686,000 to $3,400,000 or by
$1,714,000 (+101.7%). Your revised compensation is summarized in the table below
at the end of this letter.

6.
In addition to the increase in your TDC, you will be awarded a special one-time
equity grant in the amount of $2,000,000. This equity grant will be denominated
50% ($1,000,000) in RSUs with a three year cliff vesting period, and 50% in PSUs
aligned with the 2018 to 2020 performance cycle. The actual number of RSUs and
PSUs awarded will be determined using the FMV on the day that the Committee
meets after the offer has been accepted (anticipated award date is October 3,
2017).






--------------------------------------------------------------------------------





7.
Your minimum level of required share ownership will increase from 15,000 to
75,000 ordinary shares of the Company. It is expected that you achieve this
increased ownership requirement within a five-year period from the Effective
Date of this role.

8.
As an Executive Officer, you will participate in the following programs:

a.
You will continue to be eligible for financial and retirement counseling
services through a provider of your choice. These services include tax, estate,
and financial planning assistance up to $11,000 for the first year (and final
year) and up to $9,000 for each subsequent year. The cost for these services is
imputed to your annual income based upon receipts submitted for qualified
services.

b.
You will be provided with a new Change in Control Agreement ("CIC Agreement")
which increases your severance payment (as defined in the CIC Agreement)
multiple from 2.0 to 2.5 times your base salary plus your AIM target. A CIC
Agreement provides economic security in the form of cash payments to the
participant and enhanced coverage under certain benefit plans in the event of
job loss caused by the sale of all or a substantial part of the Company. The
actual agreement will be sent to you shortly after you assume this new role.

c.
You will continue to be provided with a company automobile in accordance with
our company car policy, which in your case provides an automobile with a
purchase value of up to $75,000. A portion of the benefit will be imputed to
your statement of gross income for tax purposes.

d.
You will continue to be eligible for an enhanced Executive Long-Term Disability
("LTD") program that covers annual incentive compensation in addition to base
salary and provides a greater benefit than offered in the standard group
program.

9.
You will also continue to participate in following programs:

a.
Executive Deferred Compensation Plan.

b.
Executive Health Program.

c.
Key Management Plan ("KMP") as a supplemental pension plan.

d.
All employee benefit programs offered to Ingersoll Rand salaried employees in
accordance with the terms and conditions of those programs.

10.
Based on your role in the Company, you are restricted from transactions
involving ordinary shares of Company stock (exercising options, moving in or out
of ordinary shares held in company plans, or buying or selling ordinary shares
on the open market) except during designated window periods. You will receive
communication from the Corporate Secretary when window periods are open along
with instructions on how to execute transactions.

The above terms are contingent upon your acceptance of the Non-Compete and
Proprietary Information agreements. To execute these agreements, please sign
below as well as the attached Non-Compete and Proprietary agreements and return
them to Jeff Blair, Vice President, Total Rewards.
Dave, we all believe that you will make a significant contribution to the
Company in this new position and I look forward to you working directly for me.
If you have any questions about this offer, please feel free to call Marcia
Avedon at 704-655-5821, or Jeff Blair at 704-655-4347. For any other questions,
please feel free to contact me.
Sincerely,
/s/ Michael W. Lamach
Michael W. Lamach
Chairman and Chief Executive Officer
cc: Marcia Avedon
Jeff Blair









--------------------------------------------------------------------------------





CANDIDATE ACCEPTANCE
I accept your offer of employment with Ingersoll Rand as Executive Vice
President and agree to the conditions herein and in the offer letter.


/s/ David Regnery                                9/1/2017            
Mr. David Regnery                     Date







